NO. 07-02-0340-CR

                                      IN THE COURT OF APPEALS

                             FOR THE SEVENTH DISTRICT OF TEXAS

                                                AT AMARILLO

                                                    PANEL E

                                       SEPTEMBER 26, 2002
                                 ______________________________

                                          JUDI LYNN LEDFORD,

                                                                        Appellant

                                                         v.

                                         THE STATE OF TEXAS,

                                                      Appellee
                              _________________________________

                  FROM THE 47TH DISTRICT COURT OF POTTER COUNTY;

                    NO. 45,613-A; HON. RICHARD DAMBOLD, PRESIDING
                            _______________________________

Before QUINN and REAVIS, JJ., and BOYD, SJ.1

         Judi Lynn Ledford appealed, pro se, her conviction for possession of a controlled

substance. However, subsequent thereto, and within the time allotted for doing so,

appellant also moved for a new trial through her attorney. Within 75 days of the day

sentence was imposed, the trial court granted the motion. This resulted in the case being

restored to its position before trial, TEX . R. APP. P. 21.9, and, we have no jurisdiction over

the appeal. Waller v. State, 931 S.W.2d 640, 643-44 (Tex. App.–Dallas 1996, no writ).



         1
          John T. B oyd, C hief Justice (R et.), Se venth Court of Appea ls, sitting by assignm ent. T E X . G O V ’T
C ODE A N N . §75 .002 (a)(1 ) (Vernon Sup p. 2002).
The State also moved to dismiss in the trial court on the basis the case had been re-filed

under a different cause number. That motion was granted by the trial court on September

13, 2002.

      Consequently, the appeal is dismissed for want of jurisdiction.



                                                Per Curiam

Do not publish.




                                            2